
	

113 HR 2354 IH: Proper Replacement Of Medals and Performance Tracking Act
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2354
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Ms. Esty (for herself
			 and Mr. Heck of Nevada) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  prompt replacement of military decorations upon the request of the recipients
		  of the decorations or their immediate next of kin.
	
	
		1.Short titleThis Act may be cited as the
			 Proper Replacement Of Medals and
			 Performance Tracking Act or PROMPT Act.
		2.Replacement of
			 military decorations
			(a)Prompt
			 replacement required; annual reportSection 1135 of title 10, United States
			 Code, is amended—
				(1)by redesignating
			 subsection (b) as subsection (d); and
				(2)by inserting after
			 subsection (a) the following new subsections:
					
						(b)Prompt
				replacement requiredWhen a
				request for the replacement of a military decoration is received under this
				section or section 3747, 3751, 6253, 8747, or 8751 of this title, the Secretary
				concerned shall ensure that—
							(1)all actions to be taken with respect to the
				request, including verification of the service record of the recipient of the
				military decoration, are completed within one year; and
							(2)the replacement military decoration is
				mailed to the person requesting the replacement military decoration within 60
				days after verification of the service record.
							(c)Annual
				reportThe Secretary of
				Defense shall submit to the congressional defense committees an annual report
				regarding compliance by the military departments with the performance standards
				imposed by subsection (b). Each report shall include—
							(1)for the one-year
				period covered by the report—
								(A)the average number of days it took to
				verify the service record and entitlement of members and former members of the
				armed forces for replacement military decorations;
								(B)the average number of days between receipt
				of a request and the date on which the replacement military decoration was
				mailed; and
								(C)the average number of days between
				verification of a service record and the date on which the replacement military
				decoration was mailed; and
								(2)an estimate of the
				funds necessary for the next fiscal year to meet or exceed such performance
				standards.
							.
				(b)Plan
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees (as defined in section
			 101(a)(16) of title 10, United States Code) a plan to implement the amendments
			 made by subsection (a), including an estimate of the funds necessary for fiscal
			 year 2015 to meet or exceed the performance standards imposed by such
			 amendments.
			
